Priscilla Wilson, widow of William Lewis, died at her domicile in Jefferson parish, La., on August 4, 1929, leaving a will made in the noncupative form by public act, and an estate of the inventoried value of $3,585.44. The will makes but one bequest, and the value of the property thus bequeathed is inventoried at $472.50. For all present purposes, we need only quote from the will the following:
"I will the real estate located on Madison and Cook Street to my son, David Lewis. I name my said son testamentary executor with seizen and without bond. I also name Andrew H. Thalheim as attorney to my testamentary executor."
In due course the will was probated, David Lewis was recognized and qualified as testamentary executor, and, as such, entered upon the discharge of his duties. Thereafter, in proceedings which appear to be regular, David Lewis was dismissed as testamentary executor of the deceased. Trans. p. 10. In subsequent proceedings Willie *Page 1080 
Lewis was appointed dative testamentary executor of the will of the deceased. Trans. p. 12. Thereafter, on a motion to show cause, Willie Lewis was dismissed as dative testamentary executor of the will of the deceased and the Gretna Trust  Savings Bank, of Gretna, was appointed dative testamentary executor of the will of the deceased. Trans. p. 38. The Gretna Trust  Savings Bank qualified as dative testamentary executor, and now holds said office.
Following these proceedings, George Lewis, one of the children of the deceased, filed a suit to invalidate the will for certain alleged defects which need not be mentioned here. That suit was dismissed. Trans. p. 44. The appeal herein is from that judgment.
The Gretna Trust  Savings Bank, dative testamentary executor, has moved to dismiss the appeal on the ground that the will of the deceased contains but one bequest and the inventoried value of the property bequeathed is $472.50, an amount less than the minimum jurisdiction of this court.
What is actually involved in this case is the right of the dative testamentary executor to administer and distribute the property of an estate of an inventoried value of $3,585.44, a sum in excess of the minimum jurisdiction of this court. Where the fund to be distributed exceeds $2,000 exclusive of interest, irrespective of the amount claimed, except in suits for damages for physical injuries to, or for the death of a person, this court has appellate jurisdiction. Section 10, art. 7, Const. of 1921. The motion to dismiss the appeal is therefore overruled. *Page 1081